IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 25, 2008
                                     No. 07-30999
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk


THEODORE JOHNSON

           Plaintiff - Appellant

  v.

LOUISIANA STATE; PRESIDENT OF LOUISIANA STATE UNIVERSITY
SYSTEM; LOUISIANA DEPARTMENT OF EDUCATION; BOARD OF
REGENTS; BOARD OF SUPERVISORS FOR LOUISIANA STATE
UNIVERSITY AGRICULTURAL AND MECHANICAL COLLEGE

           Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 02:01-CV-2002


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       This case involves allegations that Theodore Johnson was denied financial
aid on the basis of his disability in violation of Section 504 of the Rehabilitation
Act of 1973, 29 U.S.C. § 794(b)(3), and Title II of the Americans with Disabilities



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30999

Act of 1990, 42 U.S.C. § 12132. This matter reaches us on appeal following the
district court’s grant of summary judgment in favor of the State of Louisiana, the
Louisiana Department of Education, the President of the Louisiana State
University System, and the University of New Orleans (collectively,
“Defendants”). After reviewing the record, we AFFIRM for the reasons assigned
by the district court:
      1.    Johnson has not shown that he was denied financial aid solely on
            the basis of his disability; that despite his disability, he was
            otherwise qualified to receive the denied financial aid; or that his
            disability was even a motivating factor. He also has not shown that
            he had imposed upon him, on the basis of his disability, academic
            standards that are any different than those imposed on all students
            in order to qualify for financial aid.    Finally, his request that
            Defendants reinstate his financial aid despite his substandard
            academic performance is not a reasonable accommodation,
            especially given his concession that his failure to make the required
            grades during the relevant period was not the result of his
            disability, but of his inability to catch up when he started classes a
            week late. Thus, his Rehabilitation Act and ADA claims lack merit.
            See Pinkerton v. United States Dep’t of Educ., 508 F.3d 207, 210,
            212-14 (5th Cir. 2007).
      2.    Johnson was not denied his right to appeal the financial aid
            decisions. Instead, his first appeal was approved, and when he
            failed to meet the academic standards required to continue his
            financial aid, he was given a written notice of his right to appeal
            that determination within a specified time period. He failed to do
            so. Thus, his procedural due process claims lack merit. See Able v.
            Bacarisse, 131 F.3d 1141, 1143 n.1 (5th Cir. 1998).

                                        2
            No. 07-30999

AFFIRMED.




                 3